Citation Nr: 1131963	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-22 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to August 1975.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Indiana, Indianapolis, VA Regional Office (RO).

This case has previously come before the Board.  In March 2011, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  The Board notes that the Veteran withdrew his request for a hearing in November 2007.  


FINDINGS OF FACT

1.  The presumption of soundness at service entrance is not rebutted.  

2.  A chronic low back disability, to include degenerative disc disease and arthritis is not shown during service or within the initial post-service year, and the competent evidence does not establish a chronic low back disability is related to active service.  


CONCLUSION OF LAW

A chronic low back disability, to include degenerative disc disease of the spine, was not incurred or aggravated in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  Although this notice is no longer required, the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The June 2006 and July 2007 letters told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant was also afforded a VA examination in April 2011.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in March 2006 and August 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2009).

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  It was determined that the provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, it was determined that this properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

Moreover, "temporary or intermittent flare-ups of a pre- existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board finds compliance with VCAA.  In that regard, following the March 2010 Board remand, additional treatment records were associated with the claims file to the extent possible, the Veteran was afforded a VA examination, and the claim was readjudicated.  There is sufficient evidence to proceed with a determination in this case.  

The Veteran asserts entitlement to service connection for a low back disorder.  Having reviewed the evidence, the Board finds service connection is not warranted.  

The Board notes that there is both positive and negative evidence in regard to a determination in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of the each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In that regard, and while the Veteran denied back pain and a significant past medical history and complaints at service entrance in January 1975, service treatment records reflecting complaints of back pain, note a history of a back injury in association with a motor vehicle accident, and a June 1975 record noting questionable significant back pain states that he, "Falsified Enlistment papers".  

In addition, the July 1975 Medical Board Report reflects the following:

History:	This 20-year old male was involved in an automobile accident as a civilian in January 1973 when the car in which he was riding, which was moving at 5 mph was rear-ended by another car doing in excess of 50 mph.  At that time he began to note severe low back pain and sought attention from a civilian specialist who made the diagnosis of severe back strain.  He was treated conservatively with several months of outpatient physical therapy visits, analgesics, muscle relaxants and heat, and by the time of his enlistment was having much less trouble.  He states that he informed the [Armed Forces] recruiter about his back condition, but was told by the recruiter that he should not write it down as it would cause needless paperwork.  He was thus entered into active duty and began noting an increased severity of low back pain during boot camp.  This was not terribly severe at the time he finished boot camp.  However, two months ago while doing PT he noted increased severity of his back pain to the point where he was unable to complete the PT and was unable to perform his duties.  The pain does not radiate to his lower extremities and is not associated with weakness or decreased sensation.  His bowel and bladder functions are intact.  

Physical Examination:	Pertinent physical findings are confined to the low back.  There is a moderate amount of paralumbar muscle spasm, the right greater than the left.  There is tenderness of the paralumbar muscles, but no central tenderness.  There is markedly restricted range of motion to flexion and lateral bending due to pain.  The reflex, sensory examination and motor examination are normal.  

Laboratory:	X-rays of the lumbar spine were normal.  

Present Status:	The patient has lumbar spine strain which has persisted in spite of conservative treatment.  The injury was sustained prior to his enlistment.  

Opinion:	That the patient is unfit for full duty.  He does not meet the minimum standards for enlistment or induction; he is unfit for further duty by reason of physical disability; and this physical disability was neither incurred in, nor aggravated by, a period of active military service.  

Recommendation:	That he be discharged from the [Armed Forces].  

Present Diagnosis:	(1) Chronic lumbar strain, EPTE, NSA, CD, #7251.  

The patient has been informed of the contents of the Board's report and does (not) desire to submit a statement in rebuttal.  

Against this background is the April 2011 VA examination report noting the following:

The Veteran submitted civilian medical records of care for his spine in Autumn 1973.  A note of Sept 26th states "he was in auto accident last night.  Having pan in the back of neck.  Acute cervical strain . . ."  A note from Sept 28th states "Feels better. .still (decreased) mot (sp) at cervical spine."  A note from October 22nd stated "sudden onset pain LS spine with lifting."  A note from October 23rd states "Dr. states not ready for hvy work until back is better.  RTW when OK"  A note from November 23rd states "Dr. Berma-T spine sprain."  The Veteran's entrance history is silent for recurrent back pain.  His entrance physical from 1975 is silent for any spinal abnormalities.  He was able to complete boot camp before sustaining an inservice back injury.  The Veteran's medical evaluation board diagnosed him with a chronic lumbar spine strain which existed prior to service.  Apparently, the Veteran did indeed sustain a lumbar spine injury in the fall of 1973.  However, he completely recovered and met the standards of medical fitness to join the [Armed Forces].  He completed boot camp before he sustained another injury unrelated to the initial injury.  

The examiner concluded that a back disability clearly and unmistakably did not exist prior to service entrance, and coupled with the January 1975 service entrance examination report showing the spine and musculoskeletal system was normal, the Board finds the presumption of soundness at service entrance has not been rebutted.  Thus, the theory of aggravation will not be further addressed.  

Having concluded that a back disorder did not exist prior to service entrance, the Board turns to the issue of service incurrence.  The Board notes that a determination in that regard requires competent evidence.  The Veteran is competent to report his symptoms, as a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that while the Veteran in this case is not shown to possess medical expertise, in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  

Competence and credibility are to be distinguished.  In that regard, in addition to the marked manifestations noted at separation, an August 2006 private record referencing a work-related injury in 2005, notes pain behavior, and marked difficulty with moving across the examination room and off of the examining table was reported.  The examiner further reported nonspecific tenderness to the mid back, but not to the sacroiliac joints, gluteal muscles, or hip joints, and maximum medical improvement was noted.  In addition a January 2007 Social Security Administration (SSA) orthopedic examination report notes borderline validity in association with functional capacity evaluations in July 2006, and while the primary diagnosis entered on the March 2007 SSA determination was status post three back surgeries, the secondary diagnosis entered was alleged pain.  Regardless, and while the Board has considered the SSA records, VA is not bound by the findings of disability and/or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  

The April 2011 VA examiner concluded the Veteran's back disability is less than likely related to service, noting that while it was possible that his symptoms are due to strain, it is more likely due to or caused by post service repeated injuries and multiple surgical procedures.  The report notes as follows:
 
Apparently, he recovered enough from his in-service lumbar spine injury to take a physically demanding job as he re-injured his back driving a railroad spike in 1983 and in 1986 by lifting an iron bar under a rock in 1986.  He had a surgery on his lumbar spine 1984, 8 years after he left the service.  He had a normal lumbosacral MRI in 1986.  He had a third injury that was of interest to workman's compensation in 2005.  His lumbar spine MRI in 2006 showed disc extrusion, degeneration, scar tissue and facet arthropathy.  This is more than 20 years after a normal MRI in 1986 which was 8 years after his service during which he sustained at least 3 spinal injuries.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In this case, while "chronic" strain was noted at separation, marked findings were noted, the December 1975 VA examination report notes subjective symptoms, and a while a March 1987 private record reflects the doctor was unable to find any explanation for the Veteran's back pains and thus, felt the Veteran would fall into a diagnostic category of chronic lumbosacral back strain, such was noted to be of unknown etiology.  

In addition, the Board finds the Veteran's attempt to establish continuity of symptomatology based on lay statements to be inconsistent with the more probative contemporaneous records, to include the December 1975 VA examination report reflecting erect posture, a normal gait, and good carriage, and x-ray examination of the lumbar and thoracic spine was normal.  

The initial documented evidence of back symptoms is years after separation and in association with a work-related injury.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim and weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

In this case, the Board has accorded more probative value to the April 2011 opinion essentially to the effect that in addition to the back injury sustained prior to service having resolved prior to entrance, the back injury sustained during service resolved prior to separation, and in any case, the Veteran's current back disability is more likely related to post service injuries and surgeries, rather than in-service back strain.  The Board finds the opinion is remarkably detailed and a rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning.  In addition, the opinion is supported by VA treatment records.  Such is far more probative than the Veteran's lay assertions.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


